DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-6 are pending.

Response to Arguments
Applicant's arguments filed 4/11/2022 have been fully considered but they are not persuasive.  The applicants have made arguments concerning the features of the conductors in relation to the heads, in regards to the cross sectional area.  
In this regards, it is noted that the features of the head assembly with the head corresponds to the connecting portions 21 in Nakamura, and these are in turn connected to a larger sized element of the head main body 22, see Figs 1-5.  The Nakamura reference teaches of the size dimensions regarding the nozzles 20 and the conductor 30, that are connected to the larger elements of 21 and 22.
Here, the arguments by applicants are directed concerning the main body and further to the plural heads that comprises of the head main assembly.  After further reconsideration, it is noted that the Muramoto reference (JP2005264353, see IDS), see rejection below, teaches of the claimed head assembly with a plurality of heads, and each head having a head main body with nozzles.
Regarding the relationship between the cross sectional area of the head meain body and the cross sectional area of the electrode, here, the features regarding the cross sectional area of the electrodes to the features of the bodies in Nakamura would further encompass the claimed invention, particularly with the teaching by Nakamura as shown below regarding the ranges of the conductor dimensions compared to the nozzle dimensions, this can be applied to the combination of Nakamura in view of Muramoto.
Here, after reconsideration in view of the arguments by the applicants, the rejection of the claims as set forth below further addresses the features regarding the conductors and nozzles in relation to the main body.  Thereby, a new rejection of the claims is shown below.
It is noted that the previous rejection of the claims based upon 35 USC 112 is now withdrawn in light of the amendment by the applicants to correct the antecedent basis issue.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 2, and 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura (JP 2017166100 A, from IDS with machine translation) in view of Muramoto (JP2005264353A, from IDS).
In regards to claim 1, the Nakamura reference teaches of an electrospinning apparatus comprising: 
a head assembly (see nozzle head module 1, nozzle head 2) in which the head main body (see main body 22) in which a 5storage hollow for storing a raw material liquids is formed, with the head main body having a plurality of nozzles, and the nozzles made of a conductive material (nozzle being conductive, with example of stainless steel, see [0013]) and projecting outward from the outer periphery surface of the head main body, and configured to eject the raw material liquid upon application of a voltage to the nozzles (see Fig. 1); 
10a pair of conductors (see electrodes 30)  arranged on each of the outer sides of the head assembly (see Fig. 1) with respect to a direction of arrangement of the heads and made of a conductive material, the conductors configured to generate an electric field when a voltage of a same polarity as the 15voltage applied to the heads is applied (See teaching of electric field control unit 3 that are between the nozzle head and collection unit 6, the electric field control unit includes electrode 30, see [0018] and [0019], see position of electrode 30 on side surface side of nozzle head, the side of the main body 22, see [0019].  Electrode can be of copper alloy or stainless steel for the conductivity.  See also teaching of polarity, see [0005]).

Regarding “wherein a cross-sectional area of each of the conductors in a cross-section along a direction of arrangement of the heads is smaller than a cross-sectional area of each head main body in a cross-section along the direction of 20arrangement of the heads”, the Nakamura reference does not specifically state of the relation between the cross section of the conductors having to be smaller than the cross section of the head main body.
The Nakamura reference does teach of a nozzle head 2 and with nozzles 20, with the size of the discharge port 20a that can be 0.1 to 1 mm, see [0012], while the outer diameter is 0.3-1.3mm, see [0011], and the electrode having an outer diameter size that includes 0.3-1.3 mm, and may have a sharp tip portion, see [0022].  Further, the Nakamura reference teaches of the shape of the electrode is not limited and that the outer diameter size further not limited though a smaller outer diameter is preferable, see [0021] and [0022].  In addition, the nozzles 20 are attached to larger section, see connecting portions 21, see Figs. 1-5, wherein the connecting portions are further attached to the head main body, see main body 22, which can also correspond to the claimed head element being larger than the nozzles, would in turn be of a size that includes of a larger cross section than the electrode/conductor.  
Thereby, the Nakamura reference teaches of the overlapping outer diameter size ranges of the nozzles and of the conductors.  Here, it would have been obvious for one of ordinary skill in the art to recognize and further modify the Nakamura reference wherein the conductor is smaller than the nozzle diameters as a change in size and preference, see [0022], and further smaller than the heads (connecting portions 21) and head main body, see 22, based upon the shown elements of Figs. 1-5.

The Nakamura reference fails to teach concerning that the head main body with nozzles are attached to a head from which the plurality of heads are attached to a head assembly.  Here, the Nakamura reference teaches of a single head mainbody with the nozzles that are attached.
Here in Muramuto, teachings there can be seen of the head assembly comprising of plural heads, see Figs. 2-5, with the head main body having the plurality of nozzle groups 2a-2d, see Fig. 1, see also the teaching of insulators 5a, 5b which are taught to be charged with the same potential as the spinning dope by the electric field formed, see [0029], thereby corresponding to the claimed conductor, and can be of different shape as taught in [0031].  The plural head main bodies can be seen in Figs. 2-5.  The head assembly in Muramoto is known in the electrospinning arts and can be applied to the apparatus of Nakamura, as it allows for a method in equalizing fiber amounts in the transverse direction of the fiber assembly, see Muramoto abstract.
Here, it would have been obvious for one of ordinary skill in the art to modify the head assembly of Nakamura with the arrangement of the heads as taught by Muramoto forming an assembly that is capable of equalizing fiber amounts in the transverse direction of the fiber assembly.

In regards to claim 2, of the distance of the conductor to the distance between the heads, see Figs. 3-5 and 7-8, in which the distance of the collector can be changed relative to the heads 20, see also [0053], [0054], [0055], [0058], and [0059].  Thereby, the Nakamura reference teaches of a structure that would be capable of adjusting and encompassing the claimed distances as set forth in claim 2.

In regards to claims 4 and 5, the Nakamura reference teaches the claimed features as seen in Fig. 1.  See axis of the nozzle head 2, which intersects with the direction of the materials towards the substrate 6, see fibers 200 direction.

In regards to claim 6, this is the method claims which are also taught by the reference as seen in claim 1 above.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura (JP 2017166100A) in view of Muromoto as applied to claim 1 above, and further in view of Kinoshita ‘924 (JP2018-90924, and see also English abstract).
In regards to claim 3, the Nakamura reference fails to teach of the second nozzle line and the specific alignment in relation to the conductors, and of the alternatively arrangement of the first and second nozzle lines.
In Kinoshita ‘959, the plurality of nozzles (20) being arranged in a first nozzle line (first nozzle group 12a) and second nozzle line (second nozzle group 12b), see Figs. 1 and 2, of a nozzle head (2).

    PNG
    media_image1.png
    896
    1123
    media_image1.png
    Greyscale

Further as seen in Fig. 2, the nozzles of the first line and second line being alternatively arranged.
It would have been obvious for one of ordinary skill in the art to modify the nozzle head of Nakamura in view of Muromoto with a second nozzle line and the arrangement of alternatively arranged with the first nozzle line as taught by Kinoshita as an alternate known nozzle arrangements for an electrospinning apparatus as it allows for downsizing the nozzle head and reducing the driving voltage (see English abstract).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMANUEL S LUK whose telephone number is (571)272-1134. The examiner can normally be reached Monday-Friday 9 to 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao S Zhao can be reached on 571-270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EMMANUEL S LUK/Examiner, Art Unit 1744